DETAILED ACTION
1.	The communication is in response to the application received 10/08/2021, wherein claims 1-20 are pending and are examined as follows. Note, this application is a Continuation of Application No. 16/889,738, now U.S. Patent No. 11,218,728 B2

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 10/08/2021 and 06/09/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
4.	The drawings are objected to because of the following. In Fig. 13B, three of the four subblocks in the upper left region of the 8x8 block within the 16x16 block appear to be shaded. ¶0143 of the specification points to the top-left three 4x4 coefficients which appear to coincide with those in Fig. 13B, however, the shading seems to differ between the subblocks (e.g. top-left and top-right), suggesting there may be something more beyond what is presented in ¶0143. Should the shading be uniform as presented in Fig. 13A or is this correct as is?  If it’s correct, do these shading differences signify anything?  Further, in the text to the left of element 1404 at the bottom of Fig. 14, the term “blcok” should be “block”.  And lastly, in element 1503 of Fig. 15, it seems “Secondary Transform” should read "Inverse Secondary Transform", as per ¶0164 of the filed specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  It is not clear what the difference is between "primary" coefficient block and "first" coefficient block as claimed?  Please clarify. Appropriate correction is required.
6.	Claim 1 is further objected to because of the following informalities:  Is it a first transform coefficient block or a second transform coefficient block that is being dequantized in the limitation “de-quantizing a first transform coefficient block from the prediction information” (emphasis added). Per the figures, it seems as though it is the second transform coefficient block. Appropriate correction is required.
7.	Claim 1 is further objected to because of the following informalities:  should the term “first transform coefficient block” in the limitation “generating a part of a second transform coefficient block based on the first transform coefficient block and the secondary transform core” read “based on the dequantized first transform coefficient block”?  Please clarify. Appropriate correction is required.
8.	Claim 1 is further objected to because of the following informalities:  should the limitation “a size of the second transform coefficient block being equal to the size of the secondary transform core” (emphasis added) read “a size of the part of the second transform coefficient block”?  (emphasis added) Appropriate correction is required.
9.	Claim 1 is further objected to because of the following informalities:  should the limitation “and a size of the part of the second transform coefficient being equal…” read “and a size of the part of the second transform coefficient block being equal…” ? (emphasis added) Appropriate correction is required.
10.	Please check claims 12 and 20 for the corresponding limitations of claim 1 above. 
11.	Claims 3 and 14 are objected to because of the following informalities:  Claim 3 recites “and transposing the primary transorm coefficient block based on the primary transform coefficient block being determined to be transposed.”(emphasis added). The term “transorm” should read “transform”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the phrase “a size of the second transform coefficient block being equal to the size of the secondary transform core”, however, it appears this feature is not discussed in the specification.  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned limitation. If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 12 and 20, claims 12 and 20 recite the same limitation as claim 1 above. Thus, these are also rejected under 35 U.S.C. 112(a)

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 14-18 of U.S. Patent No. 11,218,728 B2
 in view of Chen et al. “Algorithm description for Versatile Video Coding and Test Model 5 (VTM 5), Joint Video ExpertsTeam (JVET) of IYU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 14th Meeting: Geneva, CH, 19-27 Mar. 2019, hereinafter referred to as 728 and Chen, respectively. Please refer to the following Table for details.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application 17/497,511


U.S. Patent No. 11,218,728 B2
(Previously 16/889,738)

Claim 1
A method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a first intra prediction mode and a secondary transform index for the current block; determining a secondary transform core based on the first intra prediction mode and the secondary transform index; de-quantizing a first transform coefficient block from the prediction information, a size of the first transform coefficient block being less than a size of the secondary transform core; generating a part of a second transform coefficient block based on the first transform coefficient block and the secondary transform core, a size of the second transform coefficient block being equal to the size of the secondary transform core, and a size of the part of the second transform coefficient being equal to the size of the first transform coefficient block; determining the part of the second transform coefficient block as a primary transform coefficient block; and reconstructing the current block based on the primary transform coefficient block.
Claim 1
A method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a first intra prediction mode and a secondary transform index for the current block; determining a secondary transform core based on the first intra prediction mode and the secondary transform index; generating a primary transform coefficient block based on the secondary transform core and a first transform coefficient block of the current block, the first transform coefficient block being de-quantized from the prediction information, and a size of the first transform coefficient block being less than a size of the secondary transform core; determining whether to transpose the primary transform coefficient block based on a type of one-dimensional cross-component linear model; transposing the primary transform coefficient block based on a determination that the primary transform coefficient block is to be transposed; and reconstructing the current block based on the transposed primary transform coefficient block.
Claim 3
The method of claim 1, wherein the generating the primary transform coefficient block includes applying a part of the secondary transform core to the first transform coefficient block.
Claim 2
The method of claim 1, wherein the generating comprises: generating the second transform coefficient block with a value at each coordinate position being 0; and determining a value at a coordinate position of the part of the second transform coefficient block based on a value at a same coordinate position of the first transform coefficient block.
Claim 2
The method of claim 1, further comprising: generating a second transform coefficient block with a value at each coordinate position being 0; and determining a value at a coordinate position of the second transform coefficient block based on a value at a same coordinate position of the first transform coefficient block, wherein the generating the primary transform coefficient block includes generating the primary transform coefficient block based on the secondary transform core and the second transform coefficient block.
Claim 3
The method of claim 1, further comprising: determining whether the primary transform coefficient block is transposed based on a type of one-dimensional cross component linear model; and transposing the primary transorm coefficient block based on the primary transform coefficient block being determined to be transposed.
Claim 1
determining whether to transpose the primary transform coefficient block based on a type of one-dimensional cross-component linear model; transposing the primary transform coefficient block based on a determination that the primary transform coefficient block is to be transposed
Claim 4
The method of claim 1, wherein syntax elements of the first transform coefficient block include a syntax element that indicates the secondary transform index.
Claim 4
The method of claim 1, wherein syntax elements of the first transform coefficient block include a syntax element that indicates the secondary transform index.
Claim 5
The method of claim 4, wherein the syntax element indicating the secondary transform index is signaled in a transform block level and is determined based on a color component of the current block.

Claim 6
The method of claim 4, wherein the secondary transform index is signaled after a last non-zero transform coefficient of the first transform coefficient block and before one or more of the syntax elements related to coefficient coding of the first transform coefficient block.
Claim 5
The method of claim 4, wherein the secondary transform index is signaled after a last non-zero transform coefficient of the first transform coefficient block and before one or more of the syntax elements related to coefficient coding of the first transform coefficient block.
Claim 7
The method of claim 4, wherein whether one of the syntax elements is signaled is dependent on the secondary transform index and a transform coefficient associated with the one of the syntax elements.
Claim 6
 The method of claim 4, wherein whether one of the syntax elements is signaled is dependent on the secondary transform index and a transform coefficient associated with the one of the syntax elements.
Claim 8
The method of claim 1, wherein a syntax element indicating one or more primary transform cores for the current block is signaled after a last non-zero transform coefficient of the first transform coefficient block and before one or more syntax elements related to coefficient coding of the first transform coefficient block.
Claim 7
 The method of claim 1, wherein a syntax element indicating one or more primary transform cores for the current block is signaled after a last non-zero transform coefficient of the first transform coefficient block and before one or more syntax elements related to coefficient coding of the first transform coefficient block.
Claim 9
The method of claim 1, further comprising: determining a context used for entropy coding of the secondary transform index based on a shape of the secondary transform core.
Claim 8
The method of claim 1, further comprising: determining a context used for entropy coding of the secondary transform index based on a shape of the secondary transform core.
Claim 10
The method of claim 1, wherein the determining the secondary transform core comprises: determining the secondary transform core based on the secondary transform index, a mode number of the first intra prediction mode, and a second intra prediction mode adjacent to the first intra prediction mode.
Claim 9
 The method of claim 1, wherein the determining the secondary transform core comprises: determining the secondary transform core based on the secondary transform index, a mode number of the first intra prediction mode, and a second intra prediction mode adjacent to the first intra prediction mode.
Claim 11
The method of claim 1, further comprising: determining a context used for entropy coding of the secondary transform index based on a mode number of the first intra prediction mode.
Claim 10
The method of claim 1, further comprising: determining a context used for entropy coding of the secondary transform index based on a mode number of the first intra prediction mode.
Claim 12
Same as instant claim 1 above
Claims 11 and 13 above
Same as claims 1 and 3 above
Claim 14
Same as instant claim 3 above
Claim 11
…determine whether to transpose the primary transform coefficient block based on a type of one-dimensional cross-component linear model; transpose the primary transform coefficient block based on a determination that the primary transform coefficient block is to be transposed
Claim 15
The apparatus of claim 12, wherein syntax elements of the first transform coefficient block include a syntax element that indicates the secondary transform index.
Claim 14
Same as claim 4 above
Claim 16
The apparatus of claim 15, wherein the syntax element indicating the secondary transform index is signaled in a transform block level and is determined based on a color component of the current block.

Claim 17
The apparatus of claim 12, wherein a syntax element indicating one or more primary transform cores for the current block is signaled after a last non-zero transform coefficient of the first transform coefficient block and before one or more syntax elements related to coefficient coding of the first transform coefficient block.
Claim 15
Same as claim 7 above
Claim 18
The apparatus of claim 12, wherein the processing circuitry is further configured to: determine a context used for entropy coding of the secondary transform index based on a shape of the secondary transform core.
Claim 16
Same as claim 8 above
Claim 19
The apparatus of claim 12, wherein the processing circuitry is further configured to: determine the secondary transform core based on the secondary transform index, a mode number of the first intra prediction mode, and a second intra prediction mode adjacent to the first intra prediction mode.
Claim 17
Same as claim 9 above
Claim 20
Same as instant claim 1
Claim 18
Same as claim 1 above


15.	Claim 1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 728, in view of Chen. With the exception of  “generating a part of a second transform coefficient block based on the first transform coefficient block and the secondary transform core, a size of the second transform coefficient block being equal to the size of the secondary transform core, and a size of the part of the second transform coefficient being equal to the size of the first transform coefficient block; determining the part of the second transform coefficient block as a primary transform coefficient block”, claims 1 and 3 of 728 disclose all of the elements in instant claim 1. Other noted differences are related to some of the claimed elements not necessarily being one-to-one (e.g. “de-quantizing a first transform coefficient block from the prediction information, a size of the first transform coefficient block being less than a size of the secondary transform core”).
As to Claim 1, The above limitation not disclosed by 728 are taught or suggested by Chen, i.e. “generating a part of a second transform coefficient block based on the first transform coefficient block and the secondary transform core [See Fig. 35 (pg. 47) and Sect. 3.5.3.1 (pgs. 47-48). The 8x8 inverse LFNST (e.g. 16x48/16x64 secondary transform core) operates on a smaller 4x4 subblock of the 16 input coefficients as shown. This is taken to mean a part of the second transform coefficient block], a size of the second transform coefficient block being equal to the size of the secondary transform core [The 8x8 inverse LFNST yields 64 coefficients spanning an 8x8 region – Fig. 35 and Sect. 3.5.3.1 pgs. 47-48], and a size of the part of the second transform coefficient being equal to the size of the first transform coefficient block [The 4x4 subblock of coefficients equate to the 16 coefficients that are input to the inverse LFNST, i.e. first transform coefficient block]; determining the part of the second transform coefficient block as a primary transform coefficient block” [See Fig. 35, where a primary transform coefficient block can be determined via output from the transforms] Given the patented claims from 728, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chen as above for presenting an algorithm description for Versatile Video Coding (VCC) that details a reduced non-separable transform in order to minimize computational complexity and memory space for storing the transform coefficients (pg. 47 Sect. 3.5.3.1).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Algorithm description for Versatile Video Coding and Test Model 5 (VTM 5), Joint Video ExpertsTeam (JVET) of IYU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 14th Meeting: Geneva, CH, 19-27 Mar. 2019, in view of Egilmez et al. (US 2020/0366937 A1), hereinafter referred to as Chen and Egilmez, respectively.
Regarding claim 1, Chen discloses “A method for video decoding in a decoder [Fig. 35 (pg. 47) shows the inverse quantization and transform operations of a decoder. This is mentioned at the bottom of pg. 46 Sect. 3.5.3. Also refer to Egilmez below for support], comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a first intra prediction mode and a secondary transform index for the current block [See transform selection table 3-11 (pg. 48 Sect. 3.5.3.2) of Chen which maps intra-prediction mode with a transform set index. An LFNST index, explicitly signaled in the bitstream, identifies an NSST candidate within the indexed set. Also refer to Egilmez below for support]; determining a secondary transform core based on the first intra prediction mode and the secondary transform index [The signaled LFNST index determines the NSST transform kernel to be used]; de-quantizing a first transform coefficient block from the prediction information [Chen Fig. 35 (pg. 47) discloses dequantizing the compressed bitstream which includes the quantized transform coefficients obtained via the forward primary transform and the forward LFNST transform. Transform selection is made via the prediction information noted above], a size of the first transform coefficient block being less than a size of the secondary transform core [Chen’s decoding stage in Fig. 35 (bottom part) shows a size of the first transform coefficient block equals 16 input coefficients for an 8x8 inverse LFNST, i.e. a 16x48 or 16x64 transform core (See Sect. 3.5.3.1 pgs. 47-48); hence, the size of the first transform coefficient block ˂ the 16x48/16x64 secondary transform core]; generating a part of a second transform coefficient block based on the first transform coefficient block and the secondary transform core [See Fig. 35 (pg. 47) and Sect. 3.5.3.1 of Chen (pgs. 47-48). The 8x8 inverse LFNST (e.g. 16x48/16x64 secondary transform core) operates on a smaller 4x4 subblock of the 16 input coefficients as shown. This is taken to mean a part of the second transform coefficient block], a size of the second transform coefficient block being equal to the size of the secondary transform core [The 8x8 inverse LFNST yields 64 coefficients spanning an 8x8 region – Fig. 35 and Sect. 3.5.3.1 pgs. 47-48], and a size of the part of the second transform coefficient being equal to the size of the first transform coefficient block [The 4x4 subblock of coefficients equates to the 16 coefficients that are input to the inverse LFNST, i.e. the first transform coefficient block. Same citations as above]; determining the part of the second transform coefficient block as a primary transform coefficient block [Refer to Fig. 35 of Chen, where a primary transform coefficient block can be determined via output from the transforms as shown. Also see Egilmez below for support]; and reconstructing the current block based on the primary transform coefficient block.” [Although not explicitly shown, it is well known that a decoder can reconstruct a video block by summing a prediction block with the retrieved residuals. Refer to Egilmez below for support] Chen’s teachings above are found to either disclose or suggest the features of claim 1 given their BRI. Specifically, Chen teaches LFNST, known as reduced secondary transform, which is applied to video blocks during the coding process.  To help provide additional support regarding “determining the part of the second transform coefficient block as a primary transform coefficient block; and reconstructing the current block based on the primary transform coefficient block”, Egilmez from the same or similar field of endeavor is brought in. In particular, Egilmez discloses “determining the part of the second transform coefficient block as a primary transform coefficient block;” [Reference element 308 “inverse transform processing unit” in decoder 300 of Fig. 3 along with ¶0120-0122.  Inverse transforms yield a residual block associated with the current block. Also note the prediction information in ¶0070 and ¶0126 of Egilmez, which include intra prediction mode. Egilmez also refers to a LFNST index (Fig. 12)] and reconstructing the current block based on the primary transform coefficient block” [As per Fig. 3, a prediction signal can be added to the obtained residual block to reconstruct the video data] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Chen’s algorithm description for VCC which detail the LFNST process for video coding, to add the teachings of Egilmez as above which provide a means for reducing signaling overhead and increasing coding efficiency (¶0008) based on patterns of zero-out regions in a block of video data (¶0174-0175).  
Regarding claim 2,  Chen and Egilmez teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen further discloses or suggests “wherein the generating comprises: generating the second transform coefficient block with a value at each coordinate position being 0 [Chen addresses high frequency zeroing of transform blocks such that only low frequency components are retained (pg. 45 Sect. 3.5.1). Also note the zero coefficients in pg. 48 Sect. 3.5.3.3. Also refer to Egilmez (e.g. Figs. 6 and 8) for support which discloses applying an LFNST to a transform block with zero out]; Chen however does not explicitly recite “and determining a value at a coordinate position of the part of the second transform coefficient block based on a value at a same coordinate position of the first transform coefficient block.”  Egilmez on the other hand from the same or similar field of endeavor is brought in to teach the foregoing [Refer to Figs. 6 and 8 as noted above] The motivation for combining Chen and Egilmez has been discussed in connection with claim 1, above. 
 Regarding claim 4,  Chen and Egilmez teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen further discloses or suggests “wherein syntax elements of the first transform coefficient block include a syntax element that indicates the secondary transform index.” [See Sect. 3.5.3.2 and 3.5.3.3 on pg. 48 with respect to signaling the LFNST index. Also refer to Egilmez (e.g. abstract and ¶0006) for similar support. ]
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to the claimed hardware, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. As to the claimed hardware, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware and software, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware/software to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Claims 5-8, 10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Egilmez, and in further view of  Koo et al. (EP 3764649 A1, with reference to WO 2019/194504 A1 – see attached English translation), hereinafter referred to as Chen, Egilmez, and Koo, respectively.
Regarding claim 5,  Chen and Egilmez teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Chen and Egilmez however do not teach the features of claim 5. Koo on the other hand from the same or similar field of endeavor discloses or suggests “wherein the syntax element indicating the secondary transform index is signaled in a transform block level [See Koo ¶0218, where an NSST index may be signaled for each transform block. Refer to ¶0233 of priority document for support] and is determined based on a color component of the current block.” [See ¶0263 and 0283 of Koo, where NSST index coding may be differently applied to luma or chroma. Refer to ¶0281 of priority document for support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment the LNFST coding methods of Chen and Egilmez, to add the teachings of Koo as above in order to provide a new coding tool for more efficiently processing next generation video content by designing more efficient transforms in terms of coding efficiency and complexity when a transform is applied (¶0002-0003).
Regarding claim 6,  Chen and Egilmez teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Chen however does not teach the features of claim 6. Egilmez on the other hand from the same or similar field of endeavor does appear to address “wherein the secondary transform index is signaled after a last non-zero transform coefficient of the first transform coefficient block” [See e.g. Fig. 12 where a value of the LFNST index is based on the position of the last significant coefficient relative to the zero out region of the transform block.] The motivation for combining Chen and Egilmez has been discussed in connection with claim 5, above.  Although  Egilmez describes the above feature, Koo from the same or similar field of endeavor is brought in to further disclose or suggest “wherein the secondary transform index is signaled after a last non-zero transform coefficient of the first transform coefficient block [See ¶0290 of Kim where signaling of the secondary transform index may be performed after coding the non-zero transform coefficient position (refer to ¶0017 of priority document for support). Also see ¶0255.] and before one or more of the syntax elements related to coefficient coding of the first transform coefficient block.” [¶0290 further teaches or suggests signaling of the secondary transform index before residual coding. This is further discussed in for e.g. ¶0268-0270. Also see Figs. 20-21 for support (same figures in priority document)] The motivation for combining Chen, Egilmez, and Koo has been discussed in connection with claim 5, above. 
Regarding claim 7,  Chen and Egilmez teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Chen and Egilmez however do not teach the features of claim 7. Koo on the other hand from the same or similar field of endeavor discloses or suggests “wherein whether one of the syntax elements is signaled is dependent on the secondary transform index and a transform coefficient associated with the one of the syntax elements.”  [Given the BRI of the foregoing limitation, see Fig. 21 (same in priority document) where all decoding steps that follow obtaining the secondary transform index (S2110) are necessarily dependent on said index. These steps also depend on the transform coefficient block as shown] The motivation for combining Chen, Egilmez, and Koo has been discussed in connection with claim 5, above. 
Regarding claim 8,  Chen and Egilmez teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen and Egilmez however do not teach the features of claim 8. Koo on the other hand from the same or similar field of endeavor discloses or suggests “wherein a syntax element indicating one or more primary transform cores for the current block is signaled after a last non-zero transform coefficient of the first transform coefficient block [See ¶0290 of Kim where signaling of the secondary transform index may be performed after coding the non-zero transform coefficient position (refer to ¶0017 of priority document for support). Also see ¶0255.] and before one or more syntax elements related to coefficient coding of the first transform coefficient block.”  [¶0290 further teaches or suggests signaling of the secondary transform index before residual coding. This is further discussed in for e.g. ¶0268-0270. Also see Figs. 20-21 for support (same figures in priority document)] The motivation for combining Chen, Egilmez, and Koo has been discussed in connection with claim 5, above. 
Regarding claim 10,  Chen and Egilmez teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen and Egilmez however do not teach the features of claim 10. Koo on the other hand from the same or similar field of endeavor discloses or suggests “wherein the determining the secondary transform core comprises: determining the secondary transform core based on the secondary transform index, a mode number of the first intra prediction mode [See Table in Fig. 12 for allocating transform sets to intra-prediction modes for each mode in an NSST], and a second intra prediction mode adjacent to the first intra prediction mode.” [Same as above. Different intra-prediction modes, which can be adjacent to each other, can be employed] The motivation for combining Chen, Egilmez, and Koo has been discussed in connection with claim 5, above. 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5. As to the claimed hardware, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8. As to the claimed hardware, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10. As to the claimed hardware, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Egilmez, and in further view of  Zhang et al. (US 2014/0050266 A1), hereinafter referred to as Zhang.
Regarding claim 9,  Chen and Egilmez teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen and Egilmez however do not teach the features of claim 9. Zhang on the other hand from the same or similar field of endeavor discloses or suggests “further comprising: determining a context used for entropy coding of the secondary transform index based on a shape of the secondary transform core.”  [See for e.g. ¶0066-0067 as well as Figs. 3-4 for corresponding support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment the LNFST coding methods of Chen and Egilmez, to add the teachings of Zhang as above for providing a means to derive a size based transform unit context by reducing the number of possible contexts such that the complexity of entropy coding of transform split flags is reduced (¶0022).
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 9. As to the claimed hardware, please refer to Fig. 35 of Chen, along with for e.g. pg. 46 under Sect. 3.5.3, which identify a “decoder side”. One skilled in the art would recognize, that a decoder that performs the decoding as claimed would necessarily require the disclosed hardware to reconstruct the compressed video data. Also refer to decoder 300 in Egilmez (Figs. 1 and 4) along with ¶0044 for support.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Egilmez, and in further view of  Seregin et al. (US 2017/0324643 A1), hereinafter referred to as Seregin.
Regarding claim 11,  Chen and Egilmez teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen and Egilmez however do not teach the features of claim 11. Seregin on the other hand from the same or similar field of endeavor discloses or suggests “further comprising: determining a context used for entropy coding of the secondary transform index based on a mode number of the first intra prediction mode.” [See ¶0169, i.e. determining context models]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment the LNFST coding methods of Chen and Egilmez, to add the teachings of Seregin as above for providing a means for binarizing secondary transform index to improve the coding of NSST syntax elements (e.g. indices and/or flags) which in turn enhances the functioning of video coding operations, thereby improving bitstream efficiency by reducing the bitrate (¶0029).

Allowable Subject Matter
17.	Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
3. The method of claim 1, further comprising: determining whether the primary transform coefficient block is transposed based on a type of one-dimensional cross component linear model; and transposing the primary transorm coefficient block based on the primary transform coefficient block being determined to be transposed.
14. The apparatus of claim 12, wherein the processing circuitry is further configured to: determine whether the primary transform coefficient block is transposed based on a type of one-dimensional cross component linear model; and transpose the primary transorm coefficient block based on the primary transform coefficient block being determined to be transposed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486